HOFF, Judge.
Betty E. Hall (Hall) appeals from the- trial court’s First Amended Final Judgment which: (1) ordered and decreed that only one trust was created by her mother and father, and the current trustees were Eldon Janes and Theo Berniece Janes (collectively Janes); (2) awarded to Janes (as trustees of the trust) the proceeds of a cheek and interest in the amount of $1,199.83; (3) awarded no trustee expenses or attorney’s fees; and (4) taxed costs against Hall. Janes cross-appealed from the amount of interest awarded.
“The record on appeal shall contain all of the record, proceedings and evidence necessary to the determination of all questions to be presented, by either appellant or respondent, to the appellate court for decision.” Rule 81.12(a). “An appeal may be dismissed for failure to file an adequate record.” Faith Baptist Church of Berkeley, Inc. v. Heffner, 956 S.W.2d 425, 426 (Mo.App. E.D.1997). Here, neither Hall nor Janes provided this Court with copies of the trust instrument and amendments, documents “necessary to the determination of all [the] questions” presented in this appeal. Rule 81.12(a). In the absence of such documents, we dismiss the appeal and the cross-appeal for failure to file an adequate record,
ROBERT G. DOWD, C.J. and RICHARD B. TEITLEMAN, J., concur.